Order entered January 29, 2020




                                               In the
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                       No. 05-19-00858-CR

                              JOSHUA RYAN FLANAGIN, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 354th Judicial District Court
                                     Hunt County, Texas
                               Trial Court Cause No. 32550CR

                                             ORDER
        The reporter’s record was due September 17, 2019. The Court has granted three
extensions of time to file the record but the reporter’s record has not yet been filed, now more
than twenty days after the third extended due date, and we have not received any explanation for
this failure.
        In our last order, we cautioned court reporter Julie Vrooman that the failure to file the
reporter’s record by January 6, 2020 might result in the Court ordering she not sit until the
reporter’s record is filed.
        We ORDER that court reporter Julie C. Vrooman NOT SIT as a court reporter until she
has filed the complete reporter’s record in this appeal.
        We DIRECT the Clerk to send copies of this order to the Honorable Keli Aiken,
Presiding Judge, 354th Judicial District Court; Julie Vrooman, official court reporter, 354th
Judicial District Court; to the Hunt County Auditor’s Office, and to counsel for all parties.
                                                        /s/   CORY L. CARLYLE
                                                              JUSTICE